UNITED STA'I`ES DISTRICT C()URT
FOR THE DISTRICT ()F COLUMB}A

 

 

 

UNI"i"ED STATES OF AMERICA,
V' Criminal No. 17cr00216~{)1 (CKK)
TIFFANY HENRY,
Defendant.
MEMORANDUM OPINION

(Deceniher 22, 2017)

On December 2(), 2017, Defendant Tiffany l.-lenry, through eounsel, filed a [26] Motion
for Holiday Release (“Def.’s Motion”) requesting permission to be released from her halfway
house placement from December 24, 2017 until the morning ochcember 26, 2017, for the purpose
of spending time with her famin over the Christmas holiday The Governinent filed its [27]
Opposition to the Motion for lioliday Release (“Gov’t Opp’n.”) on December 21, 2017,
emphasizing that the Court permitted Defendant to leave the halfway house solely for the purpose
of seeking employment and thereafter going to and from any employment but prohibited
Defendant from any social passes with the intention that “[t]hese conditions of confinement Would
limit Defendant Henry’s ability to start this alleged illegal activity again and accordingly
‘reasonabiy assure . . . the safety of any other person and the eoininuiiity.”’ Gov’t Opp’n at 2-3
(citing Decemher l, 2017 Mem. Op. and Order, ECF No. 22, at 6.)

Defendant filed her [28] Reply to the Governinent’s Opposition (“Def.’s Reply”) on
December 2l, 2017, arguing that the Government provides no evidence as to how permitting l\/Is.
Henry to ceiebrate Christrnas with her family would lead to her engaging in illegal activity nor

does the Government explain how permitting a one-time furlough would pose a danger to the

community when Ms. Henry is permitted to leave the halfway house to took for a job. Def`s Reply
at l. For the reasons set forth herein, Ms. lienry’s request islGRANTED l`l\l PART and DENIED
IN PART.

On Novemher l3, 2017, Ms. flenry was charged in a five-count hidictment with:
Conspiracy to Distribute and Possess with lntent to Distribute Marijuana and Cocaine (Count
One); Unlawfui Use of a Comrnunication Facility (Count Two); Unlawful Distribution of
Marijuana (Count 'l`hree); Unlawfui Possession with lntent to Distribute Marijuana (Count Four);
and Unlawful Possession with lntent to Distribute Cocaine (Count Five). Subsequent to the
indictnient, Magistrate Judge l\/Iichael Harvey issued an arrest warrant for l\/Is. llenry.

l\/ls. Henry appeared in court before Magistrate Judge Harvey, on November 15, 2017, for
her initial appearance and arraignment, and she entered a plea of not guilty on all charges The
Government made an oral motion for pretrial detention and l\/l`agistrate Judge l"Iarvey scheduled a
Novernber 20, 2017 detention hearing in response thereto. At the conclusion ofthe November 20,
2017r detention hearing, Magistrate Judge H.arvey denied the Government’s motion for detention
and released l\/ls. Henry to a halfway house. 'i`lie Government appealed that ruiing, and on
November 30, 2017, this Court held a hearing on the issue of whether Ms. Henry should be released
or detained pending trial. rl`he Court determined that l\/ls. Henry could be released pending trial
but that such release would be made subject to the following conditions:

that she be released into a work release/halfway house', that she have no social passes,

including that she not possess a passport; that she stay away from the apartment she ieased;

that she report to PSA weekly by telephone; that she be placed in a weekly drug testing

program', and that she seek and maintain employment

December 1, 2017 Mem. Op. and Order, ECF No. 22, at 2.

On December ll, 2017, l\/Is. Henry Was transported to and placed in a halfway house. The
Government suggests that “the defendant has proffered no facts in her motion for holiday release
Suggesting any change of circumstances since this Court issued its order, and therefore the
government does not believe any such holiday release is warranted.” Gov’t Opp’n at 3. Since
being placed in the halfway house on December 11, 2017, l\/[s. Henry has been compliant with the
rules and regulations of the halfway house; she has reported to PSA by telephone as required; she
has been actively seeking employment; and she has tested negative for illegal substances at her
December 14, 2017 and December 21, 2017 drug tests. The Court notes that Ms. Henry’s
compliance with the conditions imposed on her during the relatively short time she has been in the
halfway house is merely what is expected of her, and as such, it does not warrant her release for a
period of multiple days, including two overnights. The Court acknowledges however Ms. Henry’s
desire to spend time with her family during the Christmas holiday, and as,such, is willing to permit
MS. l-lenry a one-time exception to the condition of “no social passes” with a release from the
halfway house on December 25, 2017, from 9:00 a.m. until no later than 5:00 p.rn., so that Ms.
Henry may spend time with her family at her parents’ home, which is located at 1820 Cloverdale
Drive, Vienna, Virginia, 22182. The Court further imposes the condition that Ms. Henry undergo
drug testing upon her return but no later than December 26, 2017.

Ms. Henry’s [26] Motion for Holiday Release is therefore GRANTED-IN-PART and

DENIED-IN-PART. A separate Order accompanies this l\/Iemorandum Opinion

atlas i<ttlla` »<ra’/

coLLEEN KonLAR-KOTELLY
UNITED srArEs DtsrRIcr JUDGE